Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2002

USA v. Levi
Precedential or Non-Precedential:

Docket 1-2332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Levi" (2002). 2002 Decisions. Paper 103.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/103


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL


                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


        Nos. 01-2332, 01-2333, 01-2334, 01-2335 & 01- 2336


                      UNITED STATES OF AMERICA,

                                  v.

                            CRAIG ALAN LEVI

                                       Craig A. Levi,
                                       Appellant


         On Appeal From The United States District Court
             For the Middle District of Pennsylvania
           (D.C. Crim. Nos. 00-cr-00128, 00-cr-00174,
              00-cr-00253, 00-cr-00266, 01-cr-00012)
         District Judge: Honorable James F. McClure, Jr.


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                         January 24, 2002

         BEFORE:    NYGAARD and STAPLETON, Circuit Judges,
                      and SLEET*, District Judge

                       (Filed February 5, 2002)



__________________________________

* Honorable Gregory M. Sleet, United States District Judge for the
District of Delaware,
   sitting by designation.



                   MEMORANDUM OPINION OF THE COURT




STAPLETON, Circuit Judge:

     Appellant Craig A. Levi pled guilty to wire fraud, aiding and
abetting wire fraud,
use of false identification to commit wire and mail fraud, interstate
transportation of
stolen property, and wire fraud while on release.
     After filing a timely appeal, defense counsel filed a motion to
withdraw as counsel
and a brief in support of this motion pursuant to Anders v. California,
386 U.S. 738
(1967). Defense counsel determined after a conscientious review of the
record that "there
are no non-frivolous issues for review."
     In accordance with the mandate of Anders, we have performed an
independent
review of the record to determine whether it presents any non-frivolous
issues that would
justify review. Because we conclude that it does not, we will affirm the
judgment of the
District Court and grant defense's counsel motion to withdraw.
     Counsel identified one arguable non-frivolous issue for review in his
brief:
whether the District Court abused its discretion by departing only one
level downward in
response to appellant's motion to depart on the ground that appellant's
crimes were
committed while he was suffering from a significantly reduced mental
capacity. We lack
jurisdiction to review an exercise of discretion by a District Court in
granting or denying
a departure. United States v. Denardi, 892 F.2d 269 (3d Cir. 1980).
     The appeal will be dismissed for want of jurisdiction insofar as it
asks us to review
the failure to grant a greater departure. The judgment of the District
Court will be
affirmed and counsel's motion to withdraw will be granted. Further,
pursuant to L.A.R.
109.2(b), we find that "the issues presented in the appeal lack legal
merit for purposes of
counsel filing a petition for writ of certiorari in the Supreme Court."
TO THE CLERK:


     Please file the foregoing Memorandum Opinion.



                             /s/ Walter K. Stapleton
                                         Circuit Judge